Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on October 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a control unit” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

5.	Claim limitation “a control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b) 	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)  Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-5 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because of their dependency on the rejected base claims respectively.


Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shepelev(US 2017/0185197 A1) in view of KANG et al.(US 2016/0098141 A1) (herein after KANG).

Regarding claim 1, Shepelev teaches a touch-panel-equipped display device(integrated display device and sensing device, Para-2) comprising:
 
a touch panel(capacitive sensing device 200, fig.2) configured to display an image thereon(Para-27, 33; display device 280, fig.3) and detect a touch made by a user thereon(Para-30); and
 
a control unit(processing system 110, fig.1) configured to control the display of the image and the detection of the touch on the touch panel(Para-28, 30),
the touch panel(capacitive sensing device 200, fig.2) including:

a plurality of first touch detection electrodes(sensor electrodes 260, fig.2, Para-35) arranged so as to overlap a display area where the image is displayed in a plan view(Para-27: In another embodiment, all electrodes(e.g., the sensor electrodes 260 and the grid electrode 270) are disposed within the display stack 350); and 

a plurality of second touch detection electrodes(grid electrode 270, fig.2, Para-35) arranged so as to overlap the display area in a plan view(Para-47), the plurality of second touch detection electrodes(270) being less numerous than the plurality of first touch detection electrodes(260)(fig.2), wherein

the control unit(110) performs the detection of the touch using the plurality of first touch detection electrodes (absolute capacitive sensing mode, Para-38) [when the image is being displayed on the touch panel] and using the plurality of second touch detection electrodes(trans-capacitive sensing mode, Para-38) [when no image is being displayed on the touch panel].

Nevertheless, Shepelev is not found to teach expressly the touch-panel-equipped display, wherein the control unit performs the detection of the touch using the plurality of first touch detection electrodes when the image is being displayed on the touch panel and using the plurality of second touch detection electrodes when no image is being displayed on the touch panel.

However, KANG teaches an electronic device having touch sensor, wherein the control unit performs the detection of the touch(self capacitance touch sensing method) using the plurality of first touch detection electrodes when the image is being displayed on the touch panel(normal mode or display mode) and using the plurality of second touch detection electrodes(Para 70-79; fig.9, Para 93-99)(examiner interprets the all block electrodes in each row shorted together to make bar type electrode as second touch detection electrode and in that case number of bar type electrode would be less than the total number of block/sensor electrodes in each row) when no image is being displayed on the touch panel(sleep mode operation).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Shepelev with the teaching of KANG to include the feature in order to reduce power consumption of the display device during maintaining the touch driving stability and provide reliable execution of a knock-on function by the display device.
Regarding claim 2, Shepelev as modified by KANG teaches the touch-panel-equipped display device according to claim 1, wherein each of the plurality of second touch detection electrodes(270, fig.2, Shepelev) has a larger touch detection area than does each of the plurality of first touch detection electrodes(260, fig.2, Shepelev). 

Regarding claim 3, Shepelev as modified by KANG teaches the touch-panel-equipped display device according to claim 1, wherein each of the plurality of second touch detection electrodes is shaped like a ring surrounding at least two of the plurality of first touch detection electrodes in a plan view(fig.2, Shepelev).
 
Regarding claim 4, Shepelev as modified by KANG teaches the  touch-panel-equipped display device according to claim 1, wherein the plurality of first touch detection electrodes(260, fig.2, Shepelev) is provided on a substrate(glass 302, fig.3), and the plurality of second touch detection electrodes(270) is provided in a different layer on the substrate than the plurality of first touch detection electrodes is provided (Para-36: the grid electrode 270 may be co-planar with the sensor electrodes 260, but this is not a requirement. For instance, the grid electrode 270 may be located on a different substrate or on a different side of the same substrate as the sensor electrodes 260), an insulation layer being interposed between the plurality of first touch detection electrodes and the plurality of second touch detection electrodes(Para-36, Shepelev).

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shepelev(US 2017/0185197 A1) in view of KANG et al.(US 2016/00 98141 A1) and further in view of LEE et al.(US 2015/0145803 A1) (herein after LEE).

Regarding claim 5, Shepelev as modified by KANG is not found to teach expressly the touch-panel-equipped display device according to claim 1, wherein the control unit performs the detection of the touch using the plurality of second touch detection electrodes with a longer period than using the plurality of first touch detection electrodes.

However, LEE teaches a display panel having touch sensing ability, wherein the control unit(touch processor 202, touch controller 206, fig.2) performs the detection of the touch in idle mode [using the plurality of second touch detection electrodes] with a longer period than active mode [using the plurality of first touch detection electrodes](active mode 701, fig.7). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Shepelev further with the teaching of LEE to include the feature in order to provide a touch display device where transitioned between a touch sensing phase and a display phase at a primary transition frequency, thus provides more accurate touch sensing when touch activity is detected.

Examiner Note
11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692